DETAILED ACTION
This action is responsive to the Applicant’s response filed 12/16/21.
As indicated in Applicant’s response, claims 1, 7, 10, 16-17, 22-23 have been amended, claims 2-6, 9 cancelled, and claims 24-25 added.  Claims 1, 7-8 ,10-25 are pending in the office action.
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-14, 16-19, 22-23 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Balcha et al, USPubN: 2021/0149769 (herein Balcha) in view of Nayakbomman et al, USPN: 11,074,091 (herein Nayakbomman), Dobies and Wood, “Kubernetes Operators - Automating the Container Orchestration Platform” O’ Reilly, March 2020, chp. 1-10, pp. 1-136 (herein Dobies), Karaya, USPN: 11,010,218 (herein Karaya) and Watt, JR et al, USPubN: 2021/0132974 (herein Watt), and further of Murray, USPubN: 2021/0103392 (herein Murray).
	As per claim 1, Balcha discloses a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising:
	identifying plurality of specifications (see below; helm charts, manifest - para 0053-0056) for a microservice (Fig. 1B; Fig. 2; para 0027- 0028), the microservice capable of being deployed (upper level abstraction via operator to deploy – para 0071) with or without other microservices (can operate as self-service in multi-tenant environments … supports high degrees of scale – para 0087; self-service management – para 0088; operator deployment itself creates the CRD and registers it to Notel: receiving user input and labels to form operator configuration that includes role, role binding, cluster role, service account .... CRD definitions, custom resource object yaml/json. operator resources, prometheus-operator, RBAC polices expressed in ymal or JSON language and/or back-up data such as template – Fig. 3 -  Helm charts identifying Kubernetes resources - para 0032 - release manifest, configmaps associated with a Kubernetes cluster framework - Fig. 2 - for processing a microservice input reads on identifying one or more specifications for generating Prometheus type applications or CRD operators for implementing container-based workload of the received microservice - para 0034, 0039, 0047, 0050, 0073) that provides a service ( para 0028; as a service … to customers – para 0022) to end users, wherein the plurality of specifications defines (common resource definitions – para 0049; definitions, CRD – para 0073; workload in a particular definition – para 0024) the microservice and include:
	a microservice specification (see specifications from above) that is a declarative description (high level workflow, CRD ... yaml/json - para 0073; json - para 0053; CRD, metadata/config as YAML [Wingdings font/0xE0]Repo 518 - Fig. 5; Chart Struct, json: metadata, json: templates json:dependencies - para 0053; helm chart – para 0032; para 0056-0068) of the microservice which indicates image details (backup and restoration ... useful to run and/or develop ... container-based approach ... stateful information ... persistent volumes ... ... created from the snapshot ... attached to data mover service ... copies the persistent volume 514 toa repository ... backup images - para 0047; capture incremental changed blocks ... data mover ... synthetic full images - para 0090) for the microservice, users (helm charts, user - para 0051-0052; user@user – para 0076; custom resources, user@user – para 0077, 0080, 0083) for the microservice, technical roles (RBAC, role binding, cluster role - para 0074) for 
	a config binding specification that binds (definitions and policies … including role binding, cluster role binding – para 0073; rolebiinding, clusterrolebinding – para 0077) a predefined configuration (operator resources, names, labels, yaml/json – para 0073) for the microservice (application instance, workload – para 0073), wherein the predefined configuration is not included in the microservice specification and is not uniquely defined for the microservice (user-deploed operators – para 0070-0071; user-provided labels, configmaps – para 0074-0075; resources, RBAC, CRD – para 0076-0078 - Note2: template and charts, labels, operator resources, RBAC policies, CRD or Prometheus binding implemented for each user-created operators to be deployed for managing a service instance or workload read on predefined configuration being not originally part of the application specification but rather instantiated on a fly or per each operator newly created from a user); 
	managing a lifecycle of the microservice (e.g. application lifecycle management – para 0020; application instance managed by the operator - para 0073), using a management operator (e.g. management of the lifecycle … associated services … user-deployed operators …operator has … logic to deploy and manage …  a single operator can manage multiple instances of an application – para 0070; operator which will deploy and magnage monitoring – para 0071; operator that manages and updates … custom application – para 0072; application managed by the operator – para 0073) and the plurality of specifications (e.g. deployment definitions and RBAC policies set to operators … Common Resource Descriptor defintions – para 0073; manage other resources … needed to create/deploy … manage a monitoring stack consisting of Prometheus and Grafana – para 0071; Prometheus CRD, rbac policies - para 0075-0078) 
	A) Balcha does not explicitly disclose
	managing lifecycle of a microservice using lifecycle operator (and the plurality of specifications).
	Balcha discloses user-created operators intended for a functionality such as to deploy/manage other resources that are needed with the cluster instance, service workload or to monitor/manage a stack associated with Prometheus or etcd- clusters, or via operators that update a custom application being tracked from artifact repository, to fetch changes or upgrade the application with minimal human intervention (para 0070-0072); hence Kubernetes operators as user-instantiated entities for managing deployment, stack deploymnet, tracking resources changes and update custom resources and upgrade the application in direct relation to service lifecycle events and activities is recognized.
	Kubernetes infrastructure and container-based framework opeative with backed up information and descriptive specifications similar to Balcha is also shown in Watt microservice handling system; that is, a container orchestration is employed to manage lifecycles of containers, including provisioning and deploying the containers, scaling up and removing to even load, manage redundancy, movements across hosts (para 0021), using a Kube-controller-manager regulate replications, endpoint configuration and change of pods related to run of the cluster, monitor health of container worker nodes or cluster running pods being orchestrated by the Kubernetes system (par 0023-0028), where Docker and Kubernetes management is used to manage, orchestrate, implement deployed services of container-based applications such as microservices (para 0014); hence use of Kubernetes orchestration and deployment framework to manage lifecycle of container, pods, worker nodes associated with deployed container application or services such as microservices is recognized.
	Use of a controller manager underlying a Kubernetes infrastructure is shown in Nayakbomman’s orchestrator and management interface for managing pods and enpoints of container code (col. 11 li. 45 to col 12 li. 20) for performing lifecycle functions over cluster state, endpoints, as well as pod collection, garbage collecting (lifecycle functions - col. 25 li. 20-35) of a orchestration platform (col. 25 li. 36-47; Fig. 3-4) for deployment of microservice applications (col.30 li. 10-29) where at ingress, the microservice is configured with template of control charts (col. 13, li. 51, to col. 14 li. 12), including requirement in .yaml files with defintions for the operations for the service (col. 30 li. 30-48; Fig. 7A, 7B); hence use of Kubernetes framework and manager controller for performng lifecycle operations on components of a microservice container-based adaptation for executing cluster type service is recognized.
	Use of Kubernetes operator is shown in Dobies’ Kubernetes methodoly, each operator as API for implementing a declarative (Custom Resource) configuration as one or more instance extension to a hierarchy of CRs definition (CRD), where each CRD is parsed and run by a corresponding Operator that manages changes to the CR as well as reconciling, updating relevant cluster endpoints or state of pods (pg. 6-7, chp. 1) including deletion or initiation of pods, where a Kubernetes operator can be explored (chp. 8, pg. 88-90) along with hierarchy associated with installation of ClusterServiceVersioning resource, according to which, an Operator Lifecycle Manager (OLM) installs the operators downloaded from a SDK (chp 1.4, pg. 35), each operator construed from top of a cluster stack by the manager as each is assigned to the custom resources (CR) as part of the resources extension in configuring a service, each operator acting as a Kubernetes API for managing the one or more custom resources of the declarative process (chp.4, pg. 35-36). Hence, Kubernetes operators (e.g. Kubectl, etcd Operator - pg.15-17, chp. 2) created with corresponding CR instance per effect of CR extension to manage the corresponding resources (or description used for a service implementation) as well as lifecycle of pods and endpoints described with the CRD in relation to cluster actual operations entails use of Kubernetes operators to manage the container and pod-based service application (as workload/cluster instance) being declaratively implemented by the CRDs or CRs.
	Karaya discloses use of Helm charts and Kubernetes operators to provide integration, deployment and consumption of workload for different Kubernetes clusters - e.g. generating cluster hosted workloads via API of container orchestration system (col. 2 li. 54 to col. 3 li. 21) - using Kubernetes declarative support for integration services or microservices, col. 9 li. 37-63 -- the API including backend declarative resources such as CRD (col. 4 li. 7-28) for use by one or more Kubernetes custom controllers, where open-source API in terms of declarative APIs (col .5 li. 62 to col. 6 11.5) and Kubernetes custom resources (col. 6 li. 6-12; col .7 li. 27-34) are provided as server APIs to cover whole lifecycle of the service or functionality exposed between a consuming workload and its deployed service (col. 3 li. 53-57); hence Kubernetes APIs, declarative charts custom resources and operators to support management of service from initiation, integration, deployment, consumption (de-provision stage – col.1, li. 56-62; col. 9, li. 37-47) included with the whole lifecycle of the cluster service being provided by the Kubernetes Application interface is recognized.
	Therefore, based on the management, change tracking and update functionality of Kubernetes operators as set forth in Balcha from above, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Kubernetes resources and declarative integration framework in the deployment of microservice worload or service cluster functionality in Balcha so that this container-based or open-source type framework would combine backend resources or declarative provisioning thereof with corresponding logical or operator implementation made dynamic with the front (Kubernetes) API to integrate or make use of the back end resources, in the sense that combination declarative information (i.e. custom resources) is parsed and exposesd with a corresponding Kubernetes operators - as shown in Dobies CRD extended creation accompanied with attached operators - into the framework management and orchestration functionalities - as shown in the workload lifecycle API by Karaya wherein Kubernetes operators manage lifecycle of the created service host, endpoints -all of which in accordance to purport of managing resources of this container-based, service cluster application provisioning methodology - such as Kubernetes infrastructure in Balcha - being known for provisioning workload of services or microservices where lifecycle of components (e.g. cluster pods, endpoints) instantiated or integrated with lifecycle of a microservice software or work nodes being deployed therewith, would be equally managed by the APIs of Kubernetes framework - as shown in Nayakbomman and Watt’s microservice integration infrastructure; because
	orchestration and management aspect of container provisioning and Open-source, OpenStack framework such as Ubernetes methodology utilizes resources backend support, declarative language and Kubernetes SDK (Balcha: para 0070) entails that instantiation of operators at a developer context can be flexibly extended and aimed to correspond to functional implication of hierarchized layers of custom resources and node definitions of the declarative language (e.g. JSON, Yaml) representing these pre-stored resources and constitutes resource-efficient operative aspect of this methodology according to which logic code or operators instances not only (a) can be created as needed to process configuration of and translate custom resources (CR) into functionality or executing components underlying deployed instance of a container-based service, where the translated components being Kubernetes APIs or operator logic are devised for tracking creation and deletion of components integrated with the service such as pods or endpoints of cluster workload of service or microservice as set forth use of lifecycle management operators adapted with the service or cluster instance as set forth above; but (b) can also be managed by a Kubernetes internal lifecycle operator manager which operates as a garbage collection and continually tracking stale code allocation and reducing overuse the framework memory; and
	combining lifecycle management aspect of the Kubernetes operators in their role in orchestrating a service instance correlated with required components thereof (pods, endpoints), inclusive of operator effect as to manage how the generated cluster or service components can be tracked, added or deleted per a real-time usability basis with (1) effect of managing the service instance as provisioned and rendered as containerized code by the framework - i.e. tracking correlation of resources (declarative requirements for a real-time instance of continer-based cluster operation), validating code use and pertinent declarative resources, and exending instantiation of logic as needed for a given container-based service functionality or cluster-executed microservice as set forth above - and (2) effect of managing proper lifecycle of the generated operators by the Kubernetes capability would not only optimize resources of the framework with minimization effect of unused resources, form a requirement-compliant container software while generating a compact assembling of resources with only a set of dynamically generated operators logic provided on a per need basis; but would also exploit assurance to the effect that the (Kubernetes) operator instances generated any time during the course of a service building process are constantly revised for respective real-time usability and managed for their life duration significance (and accordingly removed) via use of the very framework internal management utility as set forth in Davies’s Operator Lifecycle Manager (OLM) .
	B) Nor does Balcha explicitly disclose 
	wherein the lifecycle of the microservice includes a series of stages for the microservice including creation, deployment, operation, and retirement of the microservice, and wherein the lifecycle operator orchestrates activities corresponding to the stages for the microservice.
	Nayakbomman discloses container-based orchestrator and Docker environment analogous to Kubernetes platform (col. 10 li. 41 to col. 11, li 8) using REST API, Helm charts (col. 21, li. 37-48) namespace or CNI specification (col. 13 li. 4-30) for configuring containers included with application pods (Fig. 2; col. 12 li. 21-59; col. 24 li. 1-11), where creation of controller software underlying functionality of a set of containers is controlled by a manager (manager 326 – col. 25, li. 20-35) that performs lifecycle functions over first or second version of said controller software where instances thereof are subjected to deletion by the manager (Fig. 9); e.g. the deletion by the manager also disabling execution of a ongoing microservice associated with a corresponding set of containers (col. 32, li. 49-64) as soon as a second version of the controller software is generated by the manager.  Hence, management in terms creation of new pod controlling instances and deletion of an earlier version thereof entails lifecycle including stages of creation or deletion of respective pod software implementation instances is being managed by a lifecycle manager.
	Karaya utilizes kubernetes APIs via use of descriptive CRD (col. 4 li. 10-19) Helm charts and Kubernetes operators (col. 3 li. 6-9) to support management of service from initiation/ integration, deployment, consumption from a API controller; that is, lifecycle of a service in a form of cluster workload (Fig. 2-3) configured by an API controller that integrates and streamlines variety of dependency information (Fig. 4) starting from initiation (col. 4, li. 30-40) and ending with a post-deployment consumption of the workload (using the lifecycle “API” - col. 2 li. 54 to col. 3 li. 17) entails use of Kubernetes operators and APIs to perform operations associated with stages of a workload service spanning from initiation, deployment to its termination such as a de-provisioning stage (de-provision – col.1, li. 56-62; col. 9, li. 37-47).
	Dobies also discloses an operator-based (kubernetes etcd operator) maturity framework and management of lifecycle of etcd operators in association with implementation of pods, cluster deployment, or containers software using an Operator Lifecycle Manager (chapter 4, pg. 36) which utilizes CSV metadata as SDK, CRD (chp. 8, pg. 91-92), Helm specifications (chp. 7 pg. 61) for managing resources lifecycle associated with Kubernetes/etcd operators - generated for a pod or a cluster deployment -- the OLM managing (chp. 8 pg. 81-0108) of pertinent resources with commands to create (chp. 8, pg. 104-105) or delete an etcd pod (kubectl: delete csv/etcdcoperator – pg. 91) or to reconcile resources of a deleted pod (chp.1, pg. 5-7); hence lifecycle of Kubernetes operators and corresponding resources in terms of commands to create or delete their functional version or active resource entails lifecycle having stages being managed from as code creation, reconciliation of terminated resources and code deletion.
	Murray discloses docker and container-based implementation of storage application, docker-based volume operations (Fig. 3, 5) using configmap per a Kubernets container framework (para 0043, 0146), where installation and decommissioning of a container-based volumes (Fig. 7; para 0052) created via a container engine (Fig. 11) of the storage infrastructure includes UI commands passed for effect of creation, modification, deletion, decommissioning/unmounting of various docker volumes (para 0034-0035, 0037; para 0054; Fig. 9; para 0091, 0120), the decommissioning including deconstructing a container volume (para 0063-0064; Fig. 18-19; para 0117), whereby a container manager deactivates a volume by retiring its Kubernetes encrypted key (para 0154; pre-key, “destroyed”, “deleted” or “retired” – para 0164); hence lifecycle of a container-based volume representing with storage software instances implemented via Kubernetes/Docker framework, per a OpenShift/Docker management entity that operates with commands to create, modify and decommission (or retire) the container instances entails stages of container volume instances that include creation, modification and retirement in accordance to workload-awareness and storage volumes need by the containerized environment.
	Thus, as microservice functionality is implemented in container-based scalable approach in Balcha SaaS or PaaS (para 0028, 0032; Fig. 2) in accordance with provision of Docker/Kubernetes resources (para 0071), templates, manifest and declarative specifications (para 0025; CRD - para 0078-0079; Jsonpath, helm charts – para 0077, 0084), where each microservice creation is driven from user-deployed operators (para 0070-0072) and allocated resources per a storage workload, recovery/backup need (para 0049) or service deployment basis,  it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the dynamic use of kubernetes, SDK-type and descriptive language specification in Balcha container-based framework so that dynamic user-driven aspect of Kubernetes implementation (e.g. etcd operators and cluster logic) afforded therewith in association with configuration of the intended microservices would be operate on basis dynamic need basis, workload-aware and effective resource management by the container-based framework such that management of lifecycle of the microservice and relevant resources would be adapted via manager type activities or commands directed upon a series of stages for the microservice – such as in Karaya’s API - the stages including creation, deployment, operation, and retirement (or de-provision) of the container-based application such storage service as in Murray or microservice storage workload, and wherein the lifecycle-handling operator – as in Karaya, Dobies or Nayakbomman’s Kubernetes manager -  would orchestrate lifecycle activities corresponding to creation/initiation, modification, deletion or decommissioning of service software and resources pertinent to the stages for the container-based service application or storage/workload microservice instance; because
	container-based implementation provides flexibility in allocating on the fly resources and logic code for configuring, deploying logic instances and managing a service or application load using core library, declarative settings and descriptive templates while mitigating quick exhaustion of a allocation resources, and fulfilling need to deploy a service, manage its rendering – e.g. to achieve a workload – and equipping the container-based framework and a microservice creation with a Kubernetes manager capability to track lifecycle stages of the service implemention and deployment – e.g. etcd/Kubernetes operators, container instances – in accordance to when and how code instances are first created, then modified or finally deleted/retired, resources allocation or control thereof can be tailored along an effective scheme to add or scale up a service or storage workload, to effectuate a container application augmentation, or to discard resources from terminated container instances where (iii) resources reclaiming or operators reconciliation (as per Dobies) from decommissioned or retired service code  – as per Murray – can be promptly put back into a reuse pool, which in turn fortify a business efficiency and resource optimization purpose associated with a container-based infrastructure while achieving a acceptable degree of QOS or SLA from the vintage of service customers.
	As per claim 7, Balcha discloses non-transitory computer readable medium of claim 1, wherein the config binding specification (Helm charts - para 0051; one-to-one mapping - para 0052; Helm charts, basic commands helm lint, get all ... manifests, get all the configmaps ... kubectl get configmap - para 0056) is usable to determine all configmaps (ubectl get configmap – para 0056; para 0081; configmap - para 0057; para 0069) targeting the microservice.
	As per claim 8, Balcha discloses non-transitory computer readable medium of claim 1, wherein the lifecycle operator (refer to rationale A in claim 1) is a Kubernetes operator (Kubernetes application ... kubectl tooling ...developers to build operators... user-deployed operators – para 0070; operator resources - para 0073; kubectl get all ... kubernetes.io/name=prometheus-operator- para 0075-0076; para 0077-0079).
	As per claims 10-12, Balcha does not explicitly disclose non-transitory computer readable medium of claim 1, 
	(i) wherein the lifecycle operator manages the lifecycle of the microservice by transforming the microservice specification into low-level steps and resources to provision the microservice.
	(ii) wherein the lifecycle operator orchestrates a hierarchy of operators, where the top parent operator in the hierarchy is the lifecycle operator and the additional operators are child operators to the lifecycle operator.
	(iii) wherein the lifecycle operator uses information of failure of the child operators to stop, rerun, or partially execute a lifecycle contract, via a feedback loop between the additional operators and the lifecycle operator.
	User-created or deployed operators in Balcha can perform according to an upstream-downstrem use case scenario where detected change event originated from upstream artifacts would trigger a downstrem operator to fetch the last changes prior to the detected event and redeploy the application from that latest point forward (para 0072); hence a downstream operator coordinated with operations or changes made in upstream for fulfilling a recovery use-case (*) is recognized.
	Watt, in support for a Kubernetes and DockerSwarm orchestration framework (para 0014, 0022-0023, 0031) discloses instantiation of separate operators (Fig. 5, 7) at endpoints of source and target container-based cluster contexts within a cluster mesh (para 0003, 0005, 0015, para 0042- 0043) to support moving of cluster and securing service calls(para 0012) and calls redirection(para 0039) according to microservice transfer configuration (para 0014) where registry information (Fig .8; para 0039-0040) is accessed for configuring respective endpoints, per effect of extending the Kubernets operators to create, configure and manage stateful application in respective cluster - e.g. to manage registry data (create, read, update,delete - para 0037) and altering service data - where the additive mesh operators or APIs (F1 , F2 - Fig. 5; para 0039) installed to relevant endpoints can operate as orchestrating operators of one or more container application(s) across the cluster (para 0015). Hence, added mesh operators to support cluster endpoints for calls redirecting and managing relevant container-based application, registry and service data (create, read, update, delete) associated with the end points of cluster mesh entails that Kubernetes APIs or mesh operators can be instantiated as lifecycle management and orchestrating logic instances that can be created by a Kubernets framework according to the extent and the functional topology of a cluster nodes.
	Management of custom resources (CR) and allocation of relevant Kubernetes operators as function of the custom resources being utilized or selected for service instance build is shown in Dovies, using lifecycle, and orchestration, management of resources by the CR attached operators (chp.4, pg. 35-36) whose life duration is controlled by a operator lifecycle manager (OLM - chp.4, pg. 34, 36) that tracks multiplication of operators or instantiation thereof according to the expansion by the framework that aligns deployed CR or CRD (CR definition) with immediate instantiation of
Operators (chp. 2, pg. 10) equally extended to meet orchestration of resources, processing thereof and managing configured effects (CR defined endpoints - chp. 2, pg. 14) required for a container- based cluster service and roles therein, the lifecycle managing (e.g. OLM) including processing hierarchy of CR or definition thereof, under the version control by the OLM in creating operator pods and resource ownership hierarchy (chp. 8, pg. 90) for each subscribed resource, the operation of the OLM equivalent to having a high-level or parent Operator (**) managing operation of lower- level or child operators in accordance to their usability duration or stead. Hence, extension aspect of Kubernetes in terms of management observing parallel between hierarchized extension/generation of CR and immediate instantiation of corresponding Operators to carry out cluster portion of a container code using one such CR or CRD from the extension entails that Kubernetes operators can exist in hierarchy or extended layers reflective of the topology of resources being implicated in configuring a service or cluster.
	Therefore, as Kubernetes application utilizes back end support and considated information (template, snapshot, backup volumes - Fig. 4; para 0025, 0039-0040, 0042; Fig. 5, para 0047) to support container-based and instantiation of code destined for recovery or backup, restoration operations as shown in Balcha, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Kubernetes with capability to establish Operators in layered sequence or hierarchized mode of operations such as upstream layer and downstream layer of operators, including management and orchestration of a target service (microservice cluster instance) using Kubernetes operators instances disposed in same topology of the hierarchy of the recovery use case per (*) to support recovery detected at various endpoint of the service or cluster node hierarchy, the recovery being a management aspect
	1) supplied by a Operator in handling lifecycle of the service or microservice by transforming its specification into low-level steps and resources to provision the service, the low-step transforming attaching as needed cluster/mesh operators as in Watt to process call transfers as required at end points of clustered topology; or as in attaching at least one CR-managing operator to one or more granular CR of the extended hierarchy thereof as set forth in Dovies to implement relevant pods and endpoints of deployed cluster;
	2) where the disposition of orchetrating/lifecycle operators as set forth per a hierarchized topology is arranged to enable the framework to orchestrate configuration and control state of operators formed with configured hierarchy of cluster endpoints; e.g. where the top parent operator in the hierarchy form top relationship of the hierarchized cooperation to the lifecycle management of child operators - as per (**) - to interrelate with operative state of child operators respective o the top/parent lifecycle operator as in Dovies’s OLM;
	3) according to which a lifecycle management using Kubernets orchestration API can be implemented either by the top operator can use real-time information of failure of the child operators to stop, rerun or redeploy, or partially execute a lifecycle contract, via a feedback loop between the additional operators and the lifecycle operator, or via lifecycle operation initiated at an additional child operator to execute recovery (stop and redeploy) from latest state of a upstream artifacts upon receipt of failure information from a top operator in the upper hierarchy as construed per the user case in (*); because
	a) usefulness of Kubernetes methodology is founded on flexibility to generate operator logic in amount as needed for integrating pre-stored knowledge or adapting custom declarative resources into container-based instances of applications or service as in Balcha (or cluster-based microservice), thus, providing Balcha’s container framework with lifecycle and orchestration code (Kubernetes,
OpenShift, Openstack type) to manage the prospected proliferation of Kubernetes operator or APIs would not only exploit flexible logic implementation of this methodology but also would align this capability with the real-time, critical functional situations expected of container software provisioning by the framework to respond to encountered application setbacks or issues (e.g. cluster- based service rendering) in which recovery over network faults would a urgency or prioritized provision by the framework;
	b) arranging Kubernetes operator instantiation via a developer interface context so that the the operators are disposed each as low-level processing APIs to topology of custom resources (CR)included with the declarative processing by the framework, so to generate hierarchized plurality of operator instances (or low level APIs) mapped to the very element of the CR topology as in Dobies back end resource processing, would enable the hierarchized (operator) arrangement to be able to carry out in its topological granularity and relationship, the functionality declared with or defined by the CR in accordance to the extended flow of the CR selected and employed by a service deployment instance as set forth in Balcha,
	c) whereas provision of operators in accordance to establishing low-level API disposed with hierarchized or extended proliferation of resources employed for a container software deployment in accordance with purport of the (Kubernetes, Opensource, Openshift) framework to orchestrate activities and concurrently manage instantiated logic to respond to critical network situations such as fault recovery or application backup as set forth in Balcha with use of pre-recorded knowledge (template, snapshot, yaml) would also effectuate a low level operation to prevent further aggravation of the fault, in that upon detection of a operational fault or unwanted changes at a low level operator established with the hierarchized resource procesisng from above, a high level operator or parent operator can stop further expansion of the damage to redeploy the intended application (i.e. per a
lifecycle contract endorsed by the framework) using backup data for restoration purposes or else to stop propagation of the damage from action by a child operator upon detection of a fault incurred at a higher level or parent operator as set forth in Balcha using restoration by a downstream operator,
	d) in cases where preventing further propagation of downstream undesirable faults along the flow of code dependency, use of a management/parent role at the upper level hierarchy of operators can also activate a Operator Lifecycle Manager (acting as master operator as in Dovies), according to which instances of child operators can be deallocated - by the manager - at locations suspected for causing further damage to the overall state of the service or target application for which the Kubernetes tool is purported to contractually manage proper APIs instantiation and sustain usability and productive lifecycle thereof to meet software provisioning quality expected of the framework
	As per claim 13, Balcha does not explicitly disclose (non-transitory computer readable medium of claim 12), wherein the lifecycle operator executes lifecycle steps and pauses other lifecycle steps for improving performance of the system or any system behavior.
	But use of a lifecycle management software via use of Kubernetes logic or user-created operators to respond to resources and instantiation of container software implementing a service or cluster operation has been observed as operators disposed or arranged in low-level setting in line with disposition of custom resources (as in Dovies) and plurality thereof extended with the demand of the container building, where improvement to perfomance of the system can be established at stemming effect of a system fault via using the Kubernetes implementation of logic using backup data (Balcha: Fig. 3-4) to carry out restoration of faulted applications, including performance type of adjustment in form of preventing propagation of fault from directional flow established by topological dependency between upper operators and lower operators via stop and redeploy as set forth in claims 11-12.
	Therefore, lifecycle operation by Kubernetes created operators (or management logic generated with this orchestration/management tool) to execute lifecycle management steps and impose specific pauses on other lifecycle elements being managed by the tool to situationally improve performance as set forth above would be deeemd obvious for the same reasons set forth with the obviousness of claims 11-12 from above; the pause imposed on other operators affording synchronization between operators that are to be terminated, resources thereof to be potentially reconciled (see Dobies: chp. 1, pg. 7; chp.7, pg. 76) and otherwise reused as reclaimed resources toward instantiating new operators.
	As per claim 14, Balcha does not explicitly disclose ( non-transitory computer readable medium of claim 10), wherein the resources include a deployment with a same name as the microservice
	But identification of a resource is shown in Balcha in terms of its versioned records to match release ID of instantiated past workloads (WorkloadCRD, application mutiple revisions, latest version of the release, one-to-one mapping RELEASE_NAME - TrilioVault_Workload__NAME - para 0051- 0052) created with the Kubernetes framework in generating further workload upon receipt of microservice identified at tool input (microservice [Wingdings font/0xE0] Application 202 - Fig. 2) entails a desired mapping by the framework whereby resources (e.g. CRD) extracted from repository backend should correspond to name of a target workload, which bear released version of the microservice application after whose name the one or more workloads is being maintained in the back-end.
	Container application and associated configuration of endpoints for implement a target service implemented from a cluster is shown in Watt where consumption of resources envisioned by nthe orchestration system utilizes information such as service hostname and service path (para 0033); hence path and host being resources identifiable with container service interrelate name of the target service with its potential resources.
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement start of a microservice workload
deployment instance with extraction of historical data and back end resources so that the resources when processed would include identification of a deployment bearing a same name as the microservice as per the one-to-one mapping as set forth above, which match resources -as in Watt - with identification of a target service application to provision by the framework; because
	mapping of past resources or backend resources in accordance to their name and matching it with the very identification of the application being submitted for provisioning by the Kubernetes- based framwork would enable reusable activities, configuration setting or past learning per their official and identifiable registered ID or name ( from various historical knowledge or custom settings) to be incorporated into the set of candidate resources that can be validated (for reuse) and selectively integrated as configuration and programmatic requirements befitting the context of a same application (e.g. microservice workload) name, according to which extent of resources deemed proper for configuring can be justifiably assembled for an container package as it would bear significant deployment or workload relevance to a target deployment based on a specific name via one-to-one name mapping to identified past implementations or historical resources as set forth above, which in turn can optimize the preliminary processing effort of the back-end resources mapping (and selective reuse adaptation) stage at the start of the container-based provisioning of Balcha’s Kubernetes framework.
	As per claim 16, Balcha discloses non-transitory computer readable medium of claim 7, wherein the lifecycle operator manages the lifecycle of the microservice by: discovering the configmaps (refer to claim 7; para 0056, 0069, 0075) targeting the microservice, using the config binding specification (see above), and mounting the configmaps into Kubemetes pods (high-level configmap, lower ones i.e. pods - para 0081) for the microservice.
	As per claim 17, Balcha discloses ( medium of claim 1), wherein the lifecycle operator (para 0070, 0073) is a component of a platform (operator resources - para 0075-0076) that utilizes the microservice to provide at least one application (user creates an operator that manages ... a custom applcation - para 0072; create a workload out of an operator - para 0073; para 0047; microservice - Fig. 2).
	As per claim 18, Balcha discloses ( medium of claim 17), wherein the platform includes at least one additional operator (developers to build operators ...operators have types - para 0070) utilized for management (para 0071) of the microservice (refer to claim 1).
	As per claim 19, Balcha discloses (medium of claim 18), wherein the lifecycle operator (e.g. creates an upper level abstraction via operator to ... manage other resources - para 0071) invokes the at least one additional operator (e.g. management that oversees installation, updates and management of lifecycle of all of the opertators ... running across a cluster - para 0070) for management of the microservice.
	As per claim 22, Balcha discloses a method, comprising:
	identifying plurality of specifications for a microservice, the microservice capable of being deployed with or without other microservices to form an application that provides a service to end users, wherein the plurality of specifications defines the microservice and include: 
	a microservice specification that is a declarative description of the microservice which indicates image details for the microservice, users for the microservice, technical roles for the microservice, and a configuration for the microservice, and 
	a config binding specification that binds a predefined configuration for the microservice, wherein the predefined configuration is not included in the microservice specification and is not uniquely defined for the microservice; 
	managing a lifecycle of the microservice, using a lifecycle operator and the plurality of specifications, wherein the lifecycle of the microservice includes a series of stages for the microservice including creation, deployment, operation, and retirement of the microservice, and wherein the lifecycle operator orchestrates activities corresponding to the stages for the microservice.
	( all of which being addressed in claim 1)
	As per claim 23, Balcha discloses a system, comprising: a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory that execute the instructions to perform a method comprising:
	identifying plurality of specifications for a microservice, the microservice capable of being deployed with or without other microservices to form an application that provides a service to end users, wherein the plurality of specifications defines the microservice and include:
	a microservice specification that is a declarative description of the microservice which indicates image details for the microservice, users for the microservice, technical roles for the microservice, and a configuration for the microservice, and 
	a config binding specification that binds a predefined configuration for the microservice, wherein the predefined configuration is not included in the microservice specification and is not uniquely defined for the microservice; 
	managing a lifecycle of the microservice, using a lifecycle operator and the plurality of specifications, 
	wherein the lifecycle of the microservice includes a series of stages for the microservice including creation, deployment, operation, and retirement of the microservice, and wherein the lifecycle operator orchestrates activities corresponding to the stages for the microservice.
	( all of which being addressed in claim 1)
Claims 15, 20-21, 24-25 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Balcha et al, USPubN: 2021/0149769 (herein Balcha) in view of Nayakbomman et al, USPN: 11,074,091 (herein Nayakbomman), Dobies and Wood, “Kubernetes Operators - Automating the Container Orchestration Platform” O’ Reilly, March 2020, chp. 1-10, pp. 1-136 (herein Dobies), Karaya, USPN: 11,010,218 (herein Karaya) and Watt, JR et al, USPubN: 2021/0132974 (herein Watt), further in view of Murray, USPubN: 2021/0103392 (herein Murray), and further of Tahhan et al, USPubN: 20210111942 (herein Tahhan) and Radhakrishnan et al, USPubN: 2020/0301782 (herein Rd_krishnan)
	As per claim 15, Balcha discloses non-transitory computer readable medium of claim 14, wherein the resources further include a service resource with properly named ports (Getting operator resources: NAME, TYPE, EXTERNL-IP PORT(s) - para 0076).
	Balcha does not explicitly disclose wherein the resources include public Key Infrastructure (PKI) resources for server and client side.
	Provision of resources as protected back end information encapsulated under protection infrastructure such as PKI or cryptographic use of private/public key coupling is shown in Tahhan; where a recovery controller (Fig. 2A) associated with management of Kubernetes cluster (Fig. 8-9) using a management platform that monitors activity and connectivity state (e.g. connection check, retrieve faults and performance metrics - Fig.7) of the implemented services (see Abstract) to initiate re-deploment based on connection failure; e.g. rebooting a Kubernetes controller nodes for a Kubelet restart (para 0020), where on solution for the recovery framework relates to performance of pods executing with accelerator resources (Fig. 10-11) which are network accessible via effect of of
cryptographic services and key encoding (PKE - para 0156); hence pod-related resources for implementing Kuebernetes nodes and cluster management being accessible via cryptographic services is recognized.
	Rd_krishnan also discloses PKI as part of the end-to-end multi-tenant distribution infrastructure and lifecycle management (para 0040) where resources for implementing cluster recovery includes secure ingesting of regulatory and compliancy data that is enforced with cryptographic encoding (para 0044), the management using deep learning software and microservice support (para 0011; Fig. 3-6) by which recovery policy can be established in aggregating of events and monitored health metrics (Fig. 1); thereby creating a recovery policy associated with coordinating platform HW and application health checks (para 0006) in support of a containerization infrastructure (Kubernetes pod, status update, read status - Fig. 5) and cluster manager system (Kubernetes, Docker - para 0025) thereof, where in case of crashes, lifecycle manager infrastructure uses established compliance regulation to implement roll back and restart of previously partially deployed job (para 0027); hence compliance and regulation resources encoded with PKI implementation to desired policies in support lifecycle management of a cluster operation and cluster-related Kubernetes pods being monitored for fault and eventual recovery is recognized.
	Therefore, as Kubernetes application utilizes back end support and considated information (template, snapshot, backup volumes - Fig. 4; para 0025, 0039-0040, 0042; Fig. 5, para 0047) to support container-based and instantiation of code destined for recovery or backup, restoration operations as shown in Balcha, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement accessbility and store of backup or repository resources geared per Balcha’s use of container-framework to redeploy recovery as set forth above, so that protected accessibility of the recovery resources include service of public Key Infrastructure (PKI) applied on the stored resources - as per Tahhan redeploy of accelerator pods execution, and Rd_krishnan policy based recovery approach - for client side to fulfill cryptographic key matching thereby enabling a server side to grant accessibility to the protected resources; because
	protection of a assets using the public/private key encoding enforcing both server side and client side to interchange particularly encoded data for fulfilling the cryptographic validation mechanism would ensure that protected data and authorized access thereof has to be cryptographic checked by the side that would permit access to the resources and the side that wishes to access the resources via a set of secret key encryption pre-distributed to each side and whose decoding serves as input to fulfill this form of authentication, the PKI security enforcing enhancing trusteworthiness of resources being protected for further configuration per the lifecycle management and orchestration of resources underlying the Kubernetes methodology in Balcha’s container-based service provisioning framework.
	As per claim 20, does not explicitly disclose ( medium of claim 18), wherein the at least one additional operator includes a PKI operator that uses a PKI definition output as a resource by the lifecycle operator to generate a common secret and microservice secret for use by the microservice.
	As operators creation in Balcha is based SDK allowing availability of operator types according to functional expertise associated with their SDK implementation (see para 0070) and as getting a operator for RBAC policies entails retrieving a prometheus Operator as evidenced by the gathering of (kubernetes.io/name = prometheus-operator - para 0075) related to authorizing based on RBAC and binding roles (see: rolebindings ... NAME: clusterrole.rbac.authorization .... K8s.io/prometheus-oparator - para 0076-0077), identification of operator as processing type that manages resources for use with lifecycle management purpose via role/permission control is recognized.
	Provision of cryptographic validation key using a PKI service or mechansim has been addressed as obvious per the rationale in claim 15, and in view of resources fetching for configuring cluster workload for a microservice instance by Balcha Kubernetes tool, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement operators using SDK provision of types in Balcha’s approach so that one or more additional operators generated (from the SDK support for performing a specific type of management) includes a PKI operator that uses a PKI definition output as a resource (associated with a kubernetes lifecycle operator) and generate a common secret - as per the PKI mechanism - and microservice secret - as per Tahhan and Rd_krishnan) for use by the microservice as set forth per the PKI validation mechanism (per Tahhan and Rd_krishnan) as set forth with rationale 15 from above; because
	instantiating a particular operator added to the set of other operator instances for a specialized task of authorizing access and processing of resources identified for a lifecycle and orchestration aspect of Kubernetes operations in form of a PKI-enforcing operator would free other Kubernetes operator instances from this secret key validating burden and permit lifecycle management portion of their purpose to be carried out with proper payload and time efficiency, while permitting the PKI- enforcing operator to carry its short term portion of the resources access authorization, the completion thereof enabling an overall lifecycle manager of operators (as per Dovies OLM ) to de- allocate the PKI-enforcing instance ( whose task has been fulfilled) as a means for recuperating unused resources which aligns with flexibility of the Kubernetes methodology wherein instantiation of logic (operator instances) is extended responsive to need for tasks and removal of Kubernetes logic (operator instances) applies to code instances that outlive their usability. 
	As per claim 21, Balcha does not explicitly disclose (medium of claim 18), wherein the at least one additional operator includes an identity manager (IDM) operator that uses a roles and users definition output as a resource by the lifecycle operator to generate user authentication information for the microservice.
	Use of Kuberntes operators instantiated to perform security process of matching of secret keys per a client/server mechanism using public and private key matching per the crytographic decoding and authorizing a client access of protected resources as set forth per Tahhan and Rd_krishnan entails that personal credentials, encrypted information, certificate or digital signature of a user has to be decoded for a access to be permitted or for a service to be rendered.
	Balcha discloses use of kubernetes operators as a set to support role binding respective to collecting and processing of resources (CRD) which is evidenced in the use of RBAC set of operators (para 0073) provided via SDK by the framework (see Getting RBAC Policies: kubecti ... rolebinding ... prometheus-operator - para 0077-0078)
	Thus, identification of a user in accordance to user profile, role or permission is included with the authorization task of PKI-enforcing operator or security type operators in general, and this is further shown in Dobies as availability of hub or site including a variety of Operators to share with community of developers, including among which a security type of Operators (pg. 121, chp. 10) where, according to Dobies infrastruture, for deploying a service, a RBAC operator created from the SDK generates a service account (instead of direct user information) as a documentation outputted to support the framework with role binding coupled with permitted use of the resources and configuration data bound by implementing a service in function of roles and permissions indirectly reflective of the user in the documentation (Dobies: Appendix, pg. 127); hence a RBAC type of
operator to output data indirectly reflecting credentials, role, permission and profile of the user is recognized.
	Therefore, based on security aspect and vulnerability to integrity of resources in a Kubernetes support backend and possibility to implement security Operators as set forth above for PKI (see claim 20) and RBAC authorization measures, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement protection of stored resources with security operators, as one or more secondary instances created from a OperatorSDK, to provide user related credentials in form of a service account document as in Dobies, whereby the additional instances (of security operator type) via an integrated identity manager operator therein uses a roles and users definition output as a resource input into a the lifecycle operator to support role binding and authorization related to user authentication information (being indirectly accounted for in the documentation) for the microservice to be processed in the stead of the user; because
	indirect reflection of user information via a output file presented as service account submitted to resouces and role binding stage of a service provisioning and lifecycle managing steps of a Kubernetes framework in terms of converting sensitive data into a Yaml declarative object that can be programmatically handled by a CRD processing operator irrelevant of the actual implication of personal data, would enable the container-based service provisioning on basis of such document input (as generated by the security operator from above) to operate in binding the resources in a manner transparent from actual private information of persons involved, which enhance object- oriented, operator instance lifecycle managing and neutral aspect of container-based and Kubernetes mode of software implementation.
	As per claim 24, Balcha discloses (non-transitory computer readable medium of claim 1), wherein the lifecycle operator (refer to rationale A in claim 1) uses the specifications to create resources to provision the microservice, the resources in form of descriptors including service users/ service credentials (helm charts, user - para 0051-0052; user@user – para 0076; custom resources, user@user, serviceaccount – para 0077, 0080, 0083; label of the instance of the application, names and label sets – para 0073; user@user …sa, roles, rolebindings – para 0077; service account – para 0073), service instance and deployment instance (persistent volumes, workload CRD - para 0073; Name, Age, ClusterIP – para 0076; Name: serviceaccount, clusterrole, clusterrolebining – para 0077)
	Balcha does not explicitly disclose specifications used by the lifecycle operator to create resources including 
	(i) service roles, service binding 
	(ii) a client keystore, a server keystore.
	As for (i),
	But Dovies discloses SDK specifications in support to implement deployment of an service role binding Operator per effect of configuring a Docker image build on basis of templates, generating a CRD skeleton and associating SDK with it for deploying service account and role as well as role binding, where yaml file can be used to instantiate deployment of this Operator (Appendix A, pg. 124); hence resources used for implementing a binding operator in terms of service binding SDK, CRD and templates is recognized.
	As for (ii),
	Use of PKI mechanism enforced as pre-established key and store thereof is shown in the rationale that renders the PKI infrastructure (per Tahhan and Rd_Krishnan) as a obvious resource establishing cryptographically secured and trusted authentication for communication permitted between a server and a client in relation to using a service named ports, the obviousness set forth per rationale in claim 15; hence client keystore for use by the PKI mechanism in correlation with a server side keystore is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement resources for use in implementing a microservice and generating of pertinent operators therefor in Balcha so that those resources include (a) SDK and template specifications supporting service roles, service binding as per Dobies instantiating a binding Operator; and (b) a client keystore, a server keystore in accordance to provision of server key and client key as resource in implementing a PKI infrastructure  (per Tahhan and Rd_Krishnan from above); because
	resources supporting service binding, role bindings are service and role based specifications whose importance is endeavored in Balcha (see para 0073) employing access control policies and Descriptor Resources for supporting build of a kubernetes server API or service account binding via effect of instantiating appropriate operator logic deployment – as set forth in Dobies - just for this role binding purposes; whereas resources such as client side key store and server side key store can be instrumental in regeneration of key at either a client end and server end for effect of cryptographically validating a client by a server or a server by a client as required steps set forth by a PKI infrastructure associated with implementing service data protection and trustedness between sources of the communication.
	As per claim 25, Balcha does not explicitly disclose ( non-transitory computer readable medium of claim 24), wherein additional operators use the resources to contribute to management of the lifecycle of the microservice, including:
	(i) an IDM operator that uses the service roles, service credentials and service users created by the lifecycle operator to generate its own resources which include secrets to be used by the microservice for users, and
	(ii) a PKI operator that uses the client keystore and the server keystore to generate its own resources which include secrets to be used by the microservice for clients and servers.
	However, creation of operators for a given cluster application or special administrative service is shown in Dobies (chapter 7, chapter 8) as well as the user-provided operators in Balcha (para 0070-0071)
	Implementation of a particular operator to support service binding or role bindings on basis of identity of the service or the role is shown in Dobies (refer to rationale in claim 24), where managing lifecycle of all operators is supported by a OLM (chp. 8 pg. 81-0108)
	Use of a operator to support credential verification can be shown as implementation of a PKI related Kubernetes logic or API that enforce key validation at client side and server side per this cryptographic authentication mechanism, such as set forth per a PKI infrastructure in rationale of claim 15.
	Thus, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement SDK, template resources, policies and declarative language in Balcha Kubernetes infrastructure so that service operators can be augmented with additional operators underlying the management of the lifecycle of the microservice, including 
	an ID-M operator that uses the service roles, service credentials – per Dobies from above - and service users created by the lifecycle operator to generate its own resources which include secrets to be used by the microservice for users, in accordance to role binding and policies enforcing by Balcha; and
 	a PKI operator that uses the client keystore and the server keystore to generate its own resources which include secrets to be used by the microservice for clients and servers, to fulfill the requirements underlying this PKI form of verification (per rationale in claim 15) between commmunicating entities; because
	role and identity of entities such as client or server sources can be instrumental in the infrastructure purpose to bind a service to the privileges and profile of service subcribers as well as documenting such correlation as part of the the infrastructure policies, necessarilty when operators code (dynamic instantiation of etcd operators or Kubernetes APIs) can be created per a need basis to administer or enforcing this aspect of security or policies; 
	 and use of a PKI type of logic (such as dynamic instantiation of PKI operators or Kubernetes APIs) to provide keystore both at server and client end as PKI-driven resources can facilitate prompt bi-directional cryptographic key-validation for the purpose of establishing microservice spanning a trusted client/server path for a server-provided application/data to be communicated or deployed without vulnerability attacks at a given host platform.
Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that Balcha management as cited (para 0073-0074) relates to lifecycle of a workload operator, not lifecycle of a microservice in accordance with “a plurality of specifications that defines the microservice” as claimed by the Applicant (Applicant's Remarks pg. 9, top).  First, Balcha discloses “application lifecycle management” (para 0020); and there are no details in the language recited as “managing a lifecycle of the microservice” that preclude lifecycle management by Balcha operators in the sense that user-deployed operators (para 0070) can perform activities that directly affect lifecycle of the microservice itself, when lifecycle of the operators and “associated services” is being managed by the “application lifecycle management” approach in Balcha.  Second, the language newly added as “managing a lifecycel of the microservice, using … plurality of specifications, wherein the lifecycle … series of stages … including creation … retirement … “constitutes a subject matter that was not been part of the record when the Applicant’s claim submission was prosecuted by the last Office Action, rendering any allegation of merits of the added language utterly premature. Third, use of an operator to act as microservice lifecycle operator has been addressed with a combination of teaching per effect of a one skill in the art construction of a obviousness rationale, and alleging that Balcha alone fails to (anticipatorily) meet this “lifecycle of a microservice” constitutes a deficient or non prima-facie case of rebut against a 103 case of obviousness.
(B)	Applicants have submitted that Nayakbomman limited use of microservice-defining templates and Dobies use of operators to manage the entire lifecycle of software or automate application lifecycle management cannot remedy to the deficiency by Balcha (Applicant's Remarks pg. 9, bottom).  The above observation has no linkage to the actual prongs made by the last Office Action to render obvious the feature recited as use of a lifecycle operator to manage “lifecycle of a microservice”; but rather amounts to a selective picking of portions by Nayakbomman and Dobies that are not cited with the 103 rejection in relevance with one skill in the art rendering of a case of obviousness for said feature.  Hence, a prima-facie case of rebut is deemed largely lacking.
( C )	Applicants have submitted that Karaya use of application dependencies and generic mention of microservices and Watt’ s mere reference to container orchestration over lifecycle of containers cannot cure to the deficiency by the office action in regard to managing the lifecycle of a microservice, using a lifecycle operator and a plurality  of specificaitons that define the microservice. (Applicant's Remarks pg. 10).  First, Karaya has been cited to put forth the notion that a Kubernetes API can be used in conjunction with operators and descriptive specification to configure a cluster workload being a service instance from initiation to its consumption or de-provisioning of such application instance, whereas Watt has been cited for a Kurbernetes orchestration API to manage lifecycle of container-based application such as a set of pods included with endpoints of a microservice, when it was clear that container-based software (such as Kubernetes type) in form of pod-based endpoints (microservice endpoints) can also be managed by a Kubernetes lifecycle orchestrator.  Therefore, use of Karaya and Watt seems proper to fortify motivational grounds for one skill in the art to formulate a obviousness rationale as set forth in the office action (rationale A of claim 1) that has been made specifically to address the exact languge of “lifecycle operator” to “manage lifecycle of the microservice”, not to mention that Karaya and Watt are not sole contributive teachings (emphasis here) supporting said rationale, and that (patentability) merits alleged of any added language would be deemed largely premature or statutorily misplaced.
(D)	Applicants have submitted that element of prima facie case of obviousness has not been met by the Office action, in view of the prior art utilized against the state of the inventor’s claimed language with emphasis on stages of a microservice lifecycle (Applicant's Remarks pg. 10, bottom to pg. 11).  Any added language has been prosecuted with adjusted grounds of rejection, and this would render the above Applicant’s allegation largely MOOT.
	In all, the newly submitted claims stand rejected as set forth by the latest Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

February 15, 2022